NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERTO E. GALAN SEGURA,                        No. 16-56708
individually and on behalf of all other
similarly situated current and former           D.C. No. 5:12-cv-01901-TJH-SP
employees of Defendants in the State of
California,
                                                MEMORANDUM*
                Plaintiff-Appellant,

 v.

CRST VAN EXPEDITED, INC., an Iowa
Corporation; DOES, 1-10, inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Terry J. Hatter, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Roberto E. Galan Segura appeals from the district court’s summary

judgment in his diversity action alleging wage and hour claims under California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. We have jurisdiction to determine our own jurisdiction. Havensight Capital

LLC v. Nike, Inc., 891 F.3d 1167, 1171 (9th Cir. 2018). We dismiss the appeal for

lack of jurisdiction.

      The district court entered an order granting summary judgment for defendant

on March 4, 2016, but the judgment was not set out in a separate document.

Therefore, Segura’s notice of appeal as to this summary judgment order was due

on August 31, 2016. See Fed. R. Civ. P. 58(c) (if a separate document is required,

judgment is entered the earlier of when it is set out in a separate document or when

150 days have run from the entry of the judgment in the civil docket); Fed. R. App.

4(a)(1)(A) (notice of appeal must be filed within thirty days after entry of the

judgment appealed from); see also 28 U.S.C. § 2107(a). Because Segura’s notice

of appeal, filed on November 14, 2016, was untimely, we lack jurisdiction over

Segura’s appeal of the district court’s summary judgment order. See Havensight,

891 F.3d at 1172-74 (when an appellant files a premature post-judgment motion

that is resolved before entry of the underlying judgment, such motion does not

extend the otherwise applicable appeal period); see also Hamer v. Neighborhood

Hous. Servs., 138 S. Ct. 13, 17 (2017) (failure to comply with the jurisdictional

time to appeal in a civil action deprives a court of adjudicatory authority over the

case, necessitating dismissal).

      We lack jurisdiction over Segura’s appeal of the district court’s order


                                          2                                     16-56708
denying his motion for reconsideration because the notice of appeal is untimely as

to that order. See Fed. R. Civ. P. 58(a) (a separate document is not required for an

order disposing of a motion under Fed. R. Civ. P. 59 or 60); Fed. R. App. P.

4(a)(1)(A).

      Segura’s requests to discard defendant CRST Van Expedited, Inc.’s Fed. R.

App. P. 28(j) letter and for a hearing date, set forth in his response to the Rule 28(j)

letter (Docket Entry No. 54), are denied.

      DISMISSED.




                                            3                                    16-56708